Citation Nr: 0936073	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic low back pain secondary to a June 1978 Department of 
Veterans Affairs (VA) myelogram. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied compensation under 38 U.S.C.A. § 1151 for 
chronic low back pain, secondary to a June 1978 VA myelogram. 

In August 2006, the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge (VLJ). A transcript of 
that hearing is of record and associated with the claims 
folder. The claim was remanded for further development in 
September 2006. 

By an August 2006, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c).

The VLJ before whom the Veteran testified in August 2006, is 
no longer employed by the Board. In February 2009, the 
Veteran was informed of such and was offered the opportunity 
to have a hearing with another VLJ. In March 2009, the 
Veteran indicated that he wanted to appear at a hearing 
before a VLJ at his local RO (Travel Board hearing). In 
August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned VLJ. A transcript of that hearing is 
of record and associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims compensation under 38 U.S.C.A. § 1151 for 
a back disability secondary to a myelogram performed in June 
1978 at the VA Hospital in Houston, Texas. He maintains that 
he has had chronic back pain  since the myelogram was 
performed. 

Additionally, a September 2004 report from R.A.E., MD stated 
that it was "likely the injection or the dye used for the 
myelogram caused adhesive arachnoiditis resulting in [the 
Veterans'] chronic back pain." 

The Veteran's claim was remanded for a VA examination with an 
opinion to indicate whether the Veteran has additional 
disability due to the VA June 1978 myelogram. Further, the 
examiner was to indicate if so, whether or not the additional 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar fault on the part 
of VA in furnishing care, or to an event not reasonably 
foreseeable. 

Pursuant to the Board's September 2006 remand, the Veteran 
underwent a VA neurological examination in January 2007. The 
examiner, who was a physician, indicated that it was his 
impression that the Veteran had chronic back pain with 
radicular features at least as likely as not related to his 
prior myelogram. Thereafter, an addendum was requested of the 
examiner to provide an opinion with reference to whether the 
diagnosis was a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar fault of the VA. 

In August 2008, the examiner stated that the practice of 
medicine was different at the time the Veteran underwent the 
myelogram due to the lack of noninvasive methods. The 
examiner stated that as a result, it was appropriate for the 
question as to causation be answered by a neurosurgeon or ENT 
surgeon with familiarity with old practices.  

In September 2008, a report was generated by a physician's 
assistant.  The report was not apparently made by a 
neurologist or an ENT surgeon familiar with medical practices 
provided in the 1970's when the Veteran underwent the 
myelogram, nor does the report indicate whether it was 
reviewed by a supervising physician.  


The appellate courts have long held that the duty to assist 
includes providing additional VA examinations by a specialist 
when recommended. Hyder v. Derwinski, 1 Vet. App. 221 (1991). 
In this case, it was recommended that a specialist with 
training as a neurosurgeon or ENT surgeon provide the 
addendum as to the etiology of this claim. 

The claim will therefore be remanded to enable review by a 
neurologist or ENT specialist, who will review the findings 
of the September 2008 report, and state whether it comports 
with accepted medical knowledge as to the practices and 
procedures then prevalent in June 1978.  If necessary, 
further medical inquiry or examination must be conducted 
prior to the adjudication of the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, and a copy of 
this remand, to the VA Medical Center 
which generated the September 2008 
neurological examination report.  Request 
that a qualified neurologist or 
otolaryngologist review the claims file, 
and the relevant VA medical examinations 
of January 2007, August 2008 and 
September 2008 and concur or nonconcur as 
to the findings of the September 2008 
physician's assistant, as well as provide 
any other additional opinion deemed 
relevant..  The reviewing examiner must 
state whether or not the September 2008 
findings comport with accepted medical 
knowledge as to the practices and 
procedures then prevalent in June 1978.  
If necessary, schedule the Veteran for 
any clarifying VA examinations.  

The complete rationale for any opinion 
rendered should be set forth in the 
examination report. The claims folder 
must be made available to the examiner 
for review. Such review should be 
indicated on the examination report.

2. Thereafter, the RO/AMC will 
readjudicate the issue of compensation 
under 38 U.S.C.A. § 1151 for chronic low 
back pain secondary to a June 1978 VA 
myelogram. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
He should be given an opportunity to 
respond. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





